IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wexford Science and Technology,        :
LLC                                    :
                                       :
              v.                       :        No. 1316 C.D. 2021
                                       :        Argued: May 16, 2022
City of Pittsburgh Zoning Board        :
of Adjustment                          :
                                       :
Appeal of: Coltart Area Residents      :
Association, Marjory Lake, Oakcliffe   :
Community Organization, Mark Oleniacz, :
South Oakland Neighborhood Group and :
Elena Zaitsoff                         :

BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE MARY HANNAH LEAVITT, Senior Judge

OPINION
BY SENIOR JUDGE LEAVITT                             FILED: August 1, 2022

             Coltart   Area    Residents    Association,    Oakcliffe   Community
Organization, South Oakland Neighborhood Group, Marjory Lake, Mark Oleniacz,
and Elena Zaitsoff (collectively, Intervenors) have appealed an order of the Court of
Common Pleas of Allegheny County (trial court) that granted the zoning appeal of
Wexford Science and Technology, LLC (Developer). The trial court reversed the
decision of the City of Pittsburgh Zoning Board of Adjustment (Zoning Board),
which denied Developer’s application to construct a 13-story office building on
Forbes Avenue in the City of Pittsburgh (City). On appeal, Intervenors argue that
the trial court erred in holding that the height of an adjacent hotel determined the
permitted height of Developer’s proposed building. Intervenors also argue that the
trial court lacked jurisdiction over Developer’s claim for a 20% increase in that
permitted height by virtue of its sustainable building design. Upon review, we affirm
the trial court.
                                       Background
              Developer owns three adjacent lots on Forbes Avenue that are located
in the Oakland Public Realm Subdistrict-C Zoning District (Oakland District).
Developer’s lots are bounded on the west by Coltart Street and on the south by
Iroquois Way. The fourth lot on this block has been developed with a 12-story, 128-
foot-tall hotel building. The hotel’s address is 3454 Forbes Avenue, but its entrance
is on McKee Place, which provides the eastern boundary of the block.
              Developer proposed to consolidate its three lots and construct a 13-
story, 188.6-foot-tall building thereon. The new structure was planned to have nine
floors of office and laboratory space; three floors of parking; and one floor of retail
space on the ground floor.
              In the Oakland District, Section 908.03.D.3(c) of the Zoning Code1
limits a building’s height to 85 feet and regulates the ratio of the building floor size.
Because its proposed building would exceed the applicable dimensional standards,
Developer applied to the Zoning Board for, inter alia, a variance

              [f]rom the permitted height of 128’ (portion of the building
              where residential compatib[ility] standards don’t apply) and 60
              feet (with LEED[2] Bonus where residential compatib[ility]
              standards do apply) to the requested height of 188.6’.



1
  ZONING CODE OF THE CITY OF PITTSBURGH, PENNSYLVANIA (ZONING CODE), §908.03.D.3(c),
effective June 4, 2002.
2
  According to the United States Green Building Council, Leadership in Energy and Environmental
Design, or LEED,
        certified buildings save money, improve efficiency, lower carbon emissions and
        create healthier places for people. They are a critical part of addressing climate
                                              2
Zoning Board Decision at 1; Reproduced Record at 181a (R.R.____).                           The
“permitted height of 128 [feet]” was based upon the height of the adjacent hotel,
which provided the so-called contextual height for Developer’s proposed building.
See ZONING CODE, §925.07.D.
              After a hearing, the Zoning Board denied Developer’s request for a
variance to construct a 188.6-foot-tall building. The Zoning Board held that the
height of the adjacent hotel did not establish the permitted, or “contextual,” height
for Developer’s building under the Zoning Code. Section 925.07.D states that “the
contextual height may fall at any point between the (zoning district) maximum
height limit and the building height that exists on the adjoining lot that is oriented
on the same side of the street as the subject lot.” ZONING CODE, §925.07.D
(emphasis added). The Zoning Board concluded that because the hotel’s public
entrance is on McKee Place, the hotel did not have the same orientation as
Developer’s proposed building. Accordingly, the Zoning Board held that Developer
could not use the height of the hotel to determine the permitted height of its proposed
building.
              As to Developer’s claim for a LEED height bonus, the Zoning Board
agreed that Developer’s building will meet LEED sustainable building design
standards. This would allow Developer a total building height of 102 feet, i.e., a


       change and meeting [environmental, social and governance (ESG)] goals,
       enhancing resilience, and supporting more equitable communities.
       To achieve LEED certification, a project earns points by adhering to prerequisites
       and credits that address carbon, energy, water, waste, transportation, materials,
       health and indoor environmental quality. Projects go through a verification and
       review process by [the Green Business Certification Inc. (GBCI)] and are awarded
       points that correspond to a level of LEED certification: Certified (40-49 points),
       Silver (50-59 points), Gold (60-79 points) and Platinum (80+ points).
See https://www.usgbc.org/leed (last visited July 29, 2022).
                                               3
20% addition to the maximum 85-foot height.                      ZONING CODE, §915.04.D.3
However, the Zoning Code also provides that “bonuses may not be applied” in the
context of a variance or special exception. ZONING CODE, §915.04.B. Because
Developer sought a variance to allow construction of a 188.6-foot-tall building, it
could not also claim the height bonus. The Zoning Board explained that Developer
“can utilize the bonuses, or it can seek variances and special exceptions, but it cannot
do both.” Zoning Board Decision at 6, Conclusions of Law No. 16; R.R. 186a.
               Developer appealed to the trial court.4 Developer did not challenge the
Zoning Board’s denial of its variance to construct a 188.6-foot-tall building. Instead,
Developer reduced the height of its proposed building to 153 feet, which Developer
believed did not require a variance. Specifically, Developer used the 128-foot height




3
 Section 915.04.D of the Zoning Code permits a 20% height bonus for LEED certified buildings.
It states:
         If floor area ratio and density bonuses are permitted pursuant to Section 915.04.E,
         the maximum floor area ratio and height may exceed the amounts specified for the
         applicable base zoning district, but shall not exceed an additional twenty (20)
         percent of floor area ratio and height.
ZONING CODE, §915.04.D. As such, the Zoning Board reasoned that Developer would be allowed
to claim 20% of the 85-foot height limit for the Oakland District, or 17 feet, as its height bonus.
Adding a 17-foot height bonus to the 85-foot height limit results in a total permitted height of 102
feet.
4
  By way of background, on April 10, 2020, Intervenors moved to intervene in Developer’s land
use appeal. The trial court denied the motion to intervene, and Intervenors appealed to this Court.
While the appeal was pending, the trial court approved a consent order based on a settlement
agreement reached among Developer, the Oakland Planning and Development Corporation, and
the City, which modified the Zoning Board’s decision to reduce the height of the building to 153
feet and marked the case closed. On July 23, 2021, this Court vacated the trial court’s order
denying the motion to intervene and remanded the matter for further proceedings. See Wexford
Science and Technology, LLC v. City of Pittsburgh Zoning Board of Adjustment, 260 A.3d 316
(Pa. Cmwlth. 2021). On remand, Developer no longer opposed the intervention, and the trial court
granted Intervenors’ motion to intervene. Developer’s Brief at 9.
                                                 4
of the hotel as the “base height” for Developer’s building, to which it added the 20%
sustainability height bonus. Developer’s Trial Court Brief at 3; R.R. 343a.
                                   Trial Court Decision
              The trial court did not take evidence. By opinion and order dated
October 19, 2021, the trial court reversed the Zoning Board and permitted Developer
to construct a 153-foot-tall building.
              The trial court held that Section 925.07.D of the Zoning Code refers to
the orientation of the “adjoining lot,” not the building thereon. ZONING CODE,
§925.07.D. Here, the hotel is located on “the only other lot on the subject block of
Forbes Avenue and it is 128-feet high. All of the lots on the block are oriented to
Forbes Avenue.” Trial Court Op. at 3. The trial court reasoned that because the
term “oriented” is not defined in the Zoning Code, it must be given “its common and
approved usage,” id. at 4, and concluded that the hotel’s height of 128 feet
determined the permissible height of Developer’s proposed building. Further,
Developer was entitled to add the 20% LEED height bonus to the contextual height
of 128 feet, for a total of 153 feet.
              Intervenors appealed to this Court.
                                           Appeal
              On appeal,5 Intervenors raise two issues for our consideration. First,
they argue that the trial court erred in ruling that Developer was permitted to use the
height of the adjoining hotel as the base height for its proposed building. Second,
they argue that the trial court lacked subject matter jurisdiction over the 20% LEED


5
 Where, as here, the trial court takes no additional evidence, our standard of review determines
whether the Zoning Board committed an error of law or abused its discretion. Hamilton Hills
Group, LLC v. Hamilton Township Zoning Hearing Board, 4 A.3d 788, 792 n.6 (Pa. Cmwlth.
2010).
                                               5
height bonus because Developer did not follow the procedures in the Zoning Code
for obtaining such a bonus. We address these issues seriatim.
                                I. Contextual Height
             In their first issue, Intervenors argue that the trial court erred in
concluding that the 128-foot height of the adjacent hotel provided the permitted
height for Developer’s building because the hotel building is oriented to McKee
Place, not to Forbes Avenue. The evidence was uncontested that the hotel’s
“pedestrian entrance, the vehicle entrance, [the] canopy over the front door, the
prominent signage identifying the [hotel] building and [the] flags are all oriented on
McKee Place.” Intervenors’ Brief at 17. Because the dictionary meaning of the term
“oriented” is “to align or position in a particular direction” or to be “functionally
directed,” Intervenors contend that only a building can be oriented. Intervenors’
Brief at 13-14. Here, the hotel is “‘functionally directed’ to serve guests and receive
mail only via its east main door” on McKee Place, not north on Forbes Avenue.
Intervenors’ Brief at 20. Intervenors assert that the trial court’s observation that both
the hotel and Developer’s proposed building have addresses on Forbes Avenue was
irrelevant because a property owner may change its street address under the City’s
Uniform Street Naming and Addressing Ordinance, No. 20-2009, §§420.01-420.12,
effective October 31, 2019.
             Developer responds that the trial court correctly applied the Zoning
Code. Contextual height does not depend upon the location of the neighboring
building’s front door but, rather, on the orientation of each lot. Section 925.07.D of
the Zoning Code provides that “the contextual height may fall at any point between
the (zoning district) maximum height limit and the building height that exists on the
adjoining lot that is oriented on the same side of the street as the subject lot.”


                                           6
ZONING CODE, §925.07.D (emphasis added). The adjective “oriented” modifies the
noun “lot,” not “building.” This same wording appears in the Zoning Code’s
definition of “contextual height” as “the building height that exists on a lot that is
adjacent to and oriented to the same street as the subject lot.” ZONING CODE,
§926(58) (emphasis added). In short, contextual height turns on lot, not building,
orientation.
               In support, Developer observes that the City’s site map shows that all
of the lots on the block where Developer’s proposed building will be built face
Forbes Avenue. R.R. 28a. South of this block, the lot orientations change. The
smaller residential lots along Coltart Avenue face Coltart Avenue, and lots along
McKee Place face McKee Place. In every case, the longer lot lines are parallel to
each other and perpendicular to the street to which the lot is oriented. The long lot
lines for Developer’s lots and the hotel lot all lie perpendicular to Forbes Avenue.
               The interpretation of an ordinance presents this Court with a question
of law subject to plenary review. Northampton Area School District v. Zoning
Hearing Board of Township of Lehigh, 64 A.3d 1152, 1157 (Pa. Cmwlth. 2013). In
reviewing the plain language of the text of an ordinance, we “construe words and
phrases in a sensible manner, utilize the rules of grammar and apply their common
and approved usage, and give undefined terms their plain, ordinary
meaning.” Adams Outdoor Advertising, LP v. Zoning Hearing Board of Smithfield
Township, 909 A.2d 469, 483 (Pa. Cmwlth. 2006). Further, “ambiguous language
in an ordinance [must be] construed in favor of the property owner and against any
implied extension of the restriction; however, such an interpretation is unwarranted
where ‘the words of the zoning ordinance are clear and free from any ambiguity.’”
Delchester Developers, L.P. v. Zoning Hearing Board of Township of London


                                           7
Grove, 161 A.3d 1081, 1104 (Pa. Cmwlth. 2017) (citing City of Hope v. Sadsbury
Township Zoning Hearing Board, 890 A.2d 1137, 1143 (Pa. Cmwlth. 2006)). A
zoning ordinance is ambiguous “if the pertinent provision is susceptible to more than
one reasonable interpretation, [] or when the language is vague, uncertain, or
indefinite.” Kohl v. New Sewickley Township Zoning Hearing Board, 108 A.3d 961,
968 (Pa. Cmwlth. 2015). Finally, “because the zoning hearing board is the entity
charged with the interpretation and application of a zoning ordinance, a board’s
interpretation of its own ordinance is entitled to great weight and deference.”
Delchester Developers, L.P., 161 A.3d at 1104. However, deference to an agency’s
interpretation “never comes into play when the statute is clear.”            Seeton v.
Pennsylvania Game Commission, 937 A.2d 1028, 1037 (Pa. 2007). Because “a
zoning board is not a legislative body, [] it lacks authority to modify or amend the
terms of a zoning ordinance.” Greth Development Group, Inc. v. Zoning Hearing
Board of Lower Heidelberg Township, 918 A.2d 181, 187 (Pa. Cmwlth. 2007).
             With this guidance in mind, we consider Section 925.07.D of the
Zoning Code, which states, in pertinent part, as follows:

             Regardless of the maximum height limit imposed by the zoning
             district standards of this Code, applicants shall be allowed to use
             a contextual height limit. The allowed contextual height may fall
             at any point between the (zoning district) maximum height limit
             and the average height of the buildings that exist on adjoining
             lots that are oriented on the same side of the street as the subject
             lot. If the subject lot is a corner lot, the contextual height may
             fall at any point between the (zoning district) maximum height
             limit and the building height that exists on the adjoining lot that
             is oriented on the same side of the street as the subject lot.

ZONING CODE, §925.07.D (emphasis added). Section 926(58) of the Zoning Code
defines “contextual height” as

                                          8
             an imaginary line that may be established at any point between
             the maximum building height of the zoning district and the
             building height that exists on a lot that is adjacent to and oriented
             to the same street as the subject lot.

ZONING CODE, §926(58) (emphasis added). Stated otherwise, a proposed building’s
contextual height is determined by the height of the building on the adjacent lot.
             In both Zoning Code provisions, the word “oriented” modifies “lot,”
not building. Indeed, the actual term used is “building height” not “building.” It is
awkward, if not impossible, to apply the adjectival word “oriented” to “building
height.” Building height is not oriented to a street but, rather, to the sky.
             Nevertheless, Intervenors direct the Court to Merriam-Webster’s
Collegiate Dictionary, which defines the verb “orient,” in relevant part, as follows:

             3a: to set or arrange in any determinate position especially in
             relation to the points of the compass

             b:   to ascertain the bearings of
             c:   to cause to face or point toward the east
             specifically: to build (a church or temple) with the longitudinal
             axis pointing eastward and the chief altar at the eastern end

MERRIAM-WEBSTER’S           COLLEGIATE         DICTIONARY,       https://www.merriam-
webster.com/dictionary/orient (last visited July 29, 2022). Intervenors contend that
only a structure can be “set or arrange[d]” in a “determinate position”; a lot has no
“orientation” until a structure is built thereon. Id.; Intervenors’ Brief at 22.
             We are not persuaded.        The City’s site map shows that lot lines
determine lot orientation. The longer boundary lines of each lot are parallel to each
other and perpendicular to the street they face. Here, the lines of the hotel lot are
fixed in the same direction as Developer’s three lots, and all the lots face Forbes

                                           9
Avenue. The hotel is a rectangular building built out to its lot boundaries, as will be
Developer’s building. The location of the adjacent building’s door is not mentioned
in Section 925.07.D of the Zoning Code.
             Intervenors point to the contextual setback provisions in Section
925.06.B, 925.06.C, and 925.06.D of the Zoning Code to support their argument that
only a structure has orientation. Intervenors’ Brief at 23. Section 925.06.B regulates
contextual front setbacks and states, in relevant part, as follows:

             Regardless of the minimum front setback requirements imposed
             by the zoning district standards of this Code, applicants shall be
             allowed to use the Contextual Front Setback. The Contextual
             Front Setback shall apply only to primary uses and structures.
             A Contextual Front Setback for any lot with street frontage may
             fall at any point between the (zoning district) required front
             setback and the front setback that exists on a lot that is adjacent
             and oriented on the same side of the street as the subject lot. . . .

ZONING CODE, §925.06.B (emphasis added). Section 925.06.C regulates contextual
side setbacks and states as follows:

             Regardless of the minimum side setback requirements imposed
             by the zoning standards of this Code, applicants shall be allowed
             to use a Contextual Side Setback. The Contextual Side Setback
             shall apply only to primary uses and structures. A Contextual
             Side Setback may fall at any point between the required side
             setback and the side setback that exists on a lot that is adjacent
             and oriented to the same street as the subject lot. . . .

ZONING CODE, §925.06.C (emphasis added). Section 925.06.D states:

             In the case of corner or irregular lots, the Zoning Administrator
             shall determine which frontages shall be considered the “front,”
             “side” and “rear” setbacks. Criteria to be considered shall
             include but not be limited to orientation of the primary structure,


                                          10
             orientation of the neighboring structures, and the location of the
             entrances to the structure.

ZONING CODE, §925.06.D (emphasis added). Finally, the Zoning Code defines
“contextual setback” as

             an imaginary line that may be established at any point between
             the (zoning district) required front setback and the front setback
             that exists on a lot that is adjacent and oriented to the same street
             as the subject lot.

ZONING CODE, §926(57) (emphasis added). Intervenors emphasize the references in
these provisions to “primary uses and structures” and “orientation of the primary
structure” or the “orientation of the neighboring structures.”          ZONING CODE,
§925.06.B, 925.06.D.
             Intervenors’ reliance on these setback provisions is misplaced. First,
Intervenors ignore the phrase “a lot that is adjacent and oriented to the same street
as the subject lot,” which appears in the above-referenced provisions, just as it does
in Section 925.07.D of the Zoning Code. Second, there is no doubt that setbacks
apply to structures; a lot cannot have a setback.
             Notably, Section 925.06.D provides that “[i]n the case of corner or
irregular lots,” the Zoning Administrator shall determine the “front,” “side,” and
“rear” setbacks by considering, inter alia, the “orientation of the primary structure,
orientation of the neighboring structures, and the location of the entrances to the
structure.” ZONING CODE, §925.06.D. However, the Zoning Code does not contain
a similar directive with respect to a proposed building’s contextual height. Where,
as here, “the legislature includes specific language in one section of a statute and
excludes it from another, it should not be implied where excluded.” Cherry v.
Pennsylvania Higher Education Assistance Agency, 620 A.2d 687, 690-91 (Pa.

                                          11
Cmwlth. 1993). Had the legislative body intended “orientation of the neighboring
structure” to be determinative in Section 925.07.D, it could have so specified, but it
did not do so. In short, the permitted height of Developer’s proposed building does
not turn on the hotel owner’s decision “to greet guests on Forbes Avenue instead of
McKee Place[.]” Developer’s Brief at 22.
             We hold that Sections 925.07.D and 926(58) of the Zoning Code
provide that the permitted height of Developer’s building is determined by the height
of the hotel “on the adjoining lot that is oriented on the same side of the street as the
subject lot.” ZONING CODE, §§925.07.D, 926(58). Here, Developer’s three lots and
the adjoining hotel lot are each “set or arranged” in the same “determinate position”
facing Forbes Avenue. The trial court did not err in holding that the hotel’s height
of 128 feet established the contextual height for Developer’s proposed building.
                               II. LEED Height Bonus
             Intervenors argue, next, that the trial court lacked subject matter
jurisdiction over the 20% sustainability height bonus because Developer did not first
present the bonus request to the Zoning Administrator. As a result, Intervenors
contend that neither the Zoning Board nor the trial court has jurisdiction to consider
Developer’s eligibility for the LEED bonus.
             The Zoning Code states that the Zoning Board has the power to “hear
and decide appeals where it is alleged that there is error in any order, requirement,
decision or determination made by the Zoning Administrator. . . .” ZONING CODE,
§923.02.B.1 (emphasis added). It also states that “[a]ppeals to the [Zoning] Board
may be taken by any person aggrieved, or the head of any department affected by a
decision of the city official from whose action the appeal is taken.” ZONING CODE,
§923.02.D (emphasis added).          Intervenors argue no city official acted on


                                           12
Developer’s claim for a LEED bonus, and, thus, the Zoning Board lacked
jurisdiction under Section 923.02.B.1.
             Developer counters that Section 915.04.E of the Zoning Code states
that the height bonus “may be permitted as an Administrator’s Exception,” but it
does not mandate that a landowner pursue a height bonus from the Administrator
before submitting a variance application. ZONING CODE, §915.04.E (emphasis
added). Even so, Developer’s failure to apply for an exception from the Zoning
Administrator did not deprive the court of subject matter jurisdiction. Further,
Intervenors failed to timely raise this procedural objection before the Zoning Board
and the trial court. Intervenors have waived the issue.

             With respect to the LEED bonus, the Zoning Code states as follows:

             1) For all non-residential zoning districts, except the [Local
             Neighborhood Commercial (LNC)] Zoning District, the floor
             area and height bonus of this Section may be permitted as an
             Administrator’s Exception.

             2) In the LNC Zoning District, the approval of the floor area
             and height bonus of this Section shall require the approval of a
             Project Development Plan by the Planning Commission after a
             public hearing.

ZONING CODE, §915.04.E (emphasis added). Notably, Section 901.07.G of the
Zoning Code states that “[t]he word ‘shall’ is always mandatory[ and that t]he words
‘may’ and ‘should’ are always permissive.” ZONING CODE, §901.07.G. Developer
argues that Section 915.04.E.1 authorizes the grant of a height bonus by
Administrator’s Exception but does not require it. We agree.
             In re Borough of Valley-Hi, 420 A.2d 15 (Pa. Cmwlth. 1980),
concerned the incorporation of a portion of a township as a borough, which the trial


                                         13
court approved. The new borough then petitioned to correct the description of its
legal boundaries and to decrease the number of its councilmen. After the trial court
granted the petition, residents of the township moved to set aside the incorporation
of the borough on the theory that the defective description had deprived the trial
court of jurisdiction to approve the incorporation. The trial court agreed. This Court
reversed, holding that the defective description “was merely a procedural error.” Id.
at 17. Nevertheless, “the [trial] court had jurisdiction over the application for
incorporation and [] any irregularity in those proceedings was waived by the parties
by their failure to raise an objection in a timely fashion.” Id. Developer argues that
here any “irregularity” in the proceedings regarding the LEED height bonus was
waived by Intervenors.
             Section 923.02.B of the Zoning Code provides that the Zoning Board
has the following power:

             1. To hear and decide appeals where it is alleged that there is
             error in any order, requirement, decision or determination made
             by the Zoning Administrator or the Chief of the Bureau of
             Building Inspection in the administration of this Code, and, upon
             appeal, to interpret any provision of this Code where its meaning
             or application is in question;

             2. To authorize upon appeal, in specific cases, variances from
             the terms of this Code in accordance with Sec[tion] 922.09;

             3. To hear and decide, upon appeal from the grant or denial of
             zoning approval with respect to a specific application, issues of
             the validity of any provision of this Code; and

             4. To hear and decide special exceptions authorized by specific
             provisions of this Code, in accordance with Sec[tion] 922.07 and
             other provisions of this Code that prescribe standards for the
             respective special exceptions authorized.


                                         14
              5. The Board, in conformity with this Code, may affirm or
              reverse or modify, wholly or partly, any order, requirement,
              decision or determination appealed, and may make such order as
              it finds to be proper, as if acting with all the powers of the officer
              from whom the appeal has been taken.

ZONING CODE, §923.02.B (emphasis added).
              Under authority of Section 923.02.B, Developer applied to the Zoning
Board for, inter alia, a variance from the “permitted height of 128’ . . . and 60 feet
(with LEED Bonus where residential compatib[ility] standards do apply)” to allow
for a height of 188.6 feet. Zoning Board Decision at 1; R.R. 181a. Plainly, the extent
of the variance needed turned on the LEED height bonus and, thus, was within the
Zoning Board’s jurisdiction to consider. At most (if at all), the fact the Zoning
Administrator did not first determine Developer’s entitlement to a height bonus
constituted an “irregularity” of the type that is waivable. Borough of Valley-Hi, 420
A.2d at 17.
              In sum, the trial court had subject matter jurisdiction over the issue of
the height bonus, and “any irregularity in those proceedings was waived by the
[Intervenors] by their failure to raise an objection in a timely fashion.” Id.
                                      Conclusion
              We hold that the hotel’s height provided the base height for Developer’s
proposed building under Section 925.07.D of the Zoning Code. We also hold that
the trial court had subject matter jurisdiction over Developer’s assertion that it was
entitled to a sustainability height bonus. This matter came before the Zoning Board
as part of Developer’s variance application, over which the Zoning Board had
subject matter jurisdiction under Section 922.09 of the Zoning Code. ZONING CODE,
§922.09 (relating to variances).


                                            15
For these reasons, we affirm the trial court’s order of October 19, 2021.

               ____________________________________________
               MARY HANNAH LEAVITT, President Judge Emerita




                            16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Wexford Science and Technology,        :
LLC                                    :
                                       :
              v.                       :    No. 1316 C.D. 2021
                                       :
City of Pittsburgh Zoning Board        :
of Adjustment                          :
                                       :
Appeal of: Coltart Area Residents      :
Association, Marjory Lake, Oakcliffe   :
Community Organization, Mark Oleniacz, :
South Oakland Neighborhood Group and :
Elena Zaitsoff                         :

                                  ORDER


            AND NOW, this 1st day of August, 2022, the order of the Court of
Common Pleas of Allegheny County dated October 19, 2021, in the above-captioned
matter, is AFFIRMED.
                         ____________________________________________
                         MARY HANNAH LEAVITT, President Judge Emerita